Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
Chen (Pub. No. US 2018/0013656 A1) teaches implementing Virtual Network Function (VNF) performance monitoring is provided. The method includes that: an Element Management (EM) receives a threshold policy of a VNF performance monitoring threshold sent by a Network Management (NM) or an Operation Support System (OSS); the EM acquires related information about virtual resources after the VNF is scaled up/down; and the EM sets a new performance monitoring threshold for the VNF according to the threshold policy and the related information about virtual resources after the VNF is scaled up/down, and the performance monitoring threshold includes at least one of a scale up/down threshold and a performance warning threshold.
Gilbert (Pub. No. US 2009/0222549 A1) teaches facilitating the correlation of performance data associated with multiple computing devices. An illustrative method includes referencing a time as indicated by a computer and referencing a start time indication that identifies a time to begin monitoring computer performance. Thereafter, the time indicated by the computer and the start time indication are utilized to determine an initial monitoring delay. Upon determining an initial monitoring delay, an initial monitoring of the computer performance is delayed until the initial monitoring delay has lapsed. In one embodiment, computer performance data collected upon the lapse of the initial monitoring delay can be correlated with performance data associated with other computing devices.

The quoted limitations are taken in conjunction with all the other limitations, structure and environment which are not specifically recited in the quotes and the Notice of Allowability is on the basis of the totality of the claims. Thus, for at least the forgoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRADLEY A TEETS/Primary Examiner, Art Unit 2195